Case 1:21-cv-01482-GHW Document 26-6 Filed 02/23/21 Page 1 of 6




                          EXHIBIT F
                 Case 1:21-cv-01482-GHW Document 26-6 Filed 02/23/21 Page 2 of 6


Carol Kupferberg

From:                         Max Moskowitz
Sent:                         Wednesday, January 13, 2021 6:48 PM
To:                           compliance@tucows.com; Max Moskowitz; Carol Kupferberg
Subject:                      FW: 3986 1 Tucows Ticket numbers
Attachments:                  8-3986-1 -OUT- letter from MM to EasyFit™Slipcover, LTD.
                              (02617523x7A3C1).pdf; 3986-1 Case ticket numbers at Tucows.com
                              (02617604x7A3C1).doc; Tucows easyfitcover com Whois Result.pdf; Tucows
                              easyfitslipcover com whois query .pdf; Tucows Domains easyfitslipcover co
                              Whoois Result.pdf; 3986-1 Tucoows Policy (02619422x7A3C1).doc


Tucows Inc.
96 Mowat Avenue Toronto
Ontario M6K 3M1


Re:     TICKET NUMBERS: 490994; 490996 AND 490998

        Domain names: easyfitcover.com easyfitslipcover.com and easyfitslipcover.co.


Dear Tara Y,

I have not received a substantive response to my client’s request that the above domain name be suspended, given that
they infringe on my client’s registered trademark.
My letter is attached. Also attached are the three “tickets” issued, relative to which Tucows took no action, other than
to observe that Tucows’ does not “operate” the offending websites.

There is no question that Tucows is the REGISTRAR and thereby controls the use of the three infringing domain names in
dispute herein. See the reports attached.
These reports show that Tucows is aiding and abetting the London UK owner of these domains to hide under a veil of
secrecy (although its name and the name of its Moroccan principal are now known to my client).

We understand from reviewing certain sections of Tucows website, that your company’s policy is to adhere to a
“Registrant First” approach to dispute resolution, regardless of how egregious your customer’s actions may be. See the
attached clips from your company’s website describing it policy.

At the same time, Tucows is requesting the public to not name Tucows in any lawsuit, as it promises to respect the
outcome of any lawsuit, i.e., Court Order.

Unfortunately, our clients Life Style Futon Inc. and Easy Fit Inc. cannot abide your company’s preferences to stay clear of
litigation, and will have to name your company as a defendant in the planned law suit, particularly given that the
Moroccan-based owner, Mr. Et Tahiri, will make every effort to avoid and evade being served with the law suit.

We truly prefer to avoid filing any lawsuit, and instead call upon your company to transfer the infringing domains to the
ownership and control of our client. You should be aware that several vending portals have suspended use of the
infringing domain names of your customer of the infringing domain names. Your company’s policy or preference not to
get involved is obviously designed to further its economic interest but is not legally tenable or fair.

                                                             1
                    Case 1:21-cv-01482-GHW Document 26-6 Filed 02/23/21 Page 3 of 6
I am looking forward to Tucows’ acceptance of the present litigation-avoiding request.

Regards,



Max Moskowitz
Ostrolenk Faber LLP
845 Third Avenue, New York, NY 10022
Telephone: (212) 596-0500




           Tara Y. (Tucows Inc - Compliance)
           Jan 7, 2021, 13:08 EST

           Hello;


           This subject domain is using Tucows whois privacy protection and is not owned or hosted by
           Tucows.


           You may also directly email the registrant via the form located at contactprivacy.com


           Kind Regards,
           Tara Y
           Compliance Officer
           Tucows Inc




                                                           2
       Case 1:21-cv-01482-GHW Document 26-6 Filed 02/23/21 Page 4 of 6




{02623246.1}
       Case 1:21-cv-01482-GHW Document 26-6 Filed 02/23/21 Page 5 of 6




{02623246.1}
       Case 1:21-cv-01482-GHW Document 26-6 Filed 02/23/21 Page 6 of 6




{02623246.1}
